 

s

PILED

MAY 15 2019

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA | souTHERN DISTRICT Of cag eos

Ae DESUTY |

 

 

BY
UNITED STATES OF AMERICA JUDGMENT IN A CRIVE
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

V.
Gilberto Jesus Neyoy Case Number: 13-er-04268-JAH-1

Elana R. Fogel, FD
Defendant's Attomey

REGISTRATION NO. 40902298

o-

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. One and two.

(0 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

nv5, Failure to report to USPO (US Probation Office) upon release from custody
nv11, Failure to report change in residence/employment

Ne

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

May 13, 2019

Dat¢ of Imposition of Sentence

IN. John A. Houston
ITED STATES DISTRICT JUDGE

 
&

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Gilberto Jesus Neyoy Judgment - Page 2 of 2
CASE NUMBER: 13-cr-04268-JAH-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Twelve months,

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

1 The defendant is remanded to the custody of the United States Marshal.

Ol ~—- The defendant shall surrender to the United States Marshal for this district:
LI at AM. on

 

 

Li as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before

O_ as notified by the United States Marshal.

4 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

13-cr-04268-JAH-1
